DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2020 has been entered.
 
Acknowledgments
Applicant’s amendment/response filed on June 10, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined. In accordance with MPEP 707, Examiner discussed this application with SPE John Hayes.

Response to Arguments
Applicant's arguments filed June 10, 2020 have been fully considered but they are not persuasive. 
With respect to Double Patenting rejection, Applicant’s request that this rejection be held in abeyance until such time that the claims of the present disclosure are indicated as allowable over any prior art is granted.
With respect to independent claims 1, 8 and 14, Applicant argues that Zedlewski does not teach or suggest the claim limitations  (1) receive first protected information from a first virtual machine of the plurality of virtual machines, and second protected information from a second virtual machine of the plurality of virtual machines (2) allocating different portions of memory to the first protected information and the protected second information (3) obfuscating data paths between first protected information and the protected second information and their allocated memory such that unauthorized systems do not have access to the data paths as recited by amended independent claim 1 and substantially recited by amended independent claims 8 and 14.
In response Examiner respectfully disagrees and submits as a preliminary matter that these limitations are software per se. For example a hypervisor or virtual machine monitor is a software system that may partition a single physical machine into multiple virtual machines and allocate memory to various resources or components such that unauthorized components or resources do not intercept each other in the system. (For more information on hypervisor or VMM please see Post et al U.S. Patent Application Publication No. 2012/0084517 A1 para. 0065 Note: this reference is for informational purposes only). However, because the scheduler in Zedlewski is a VMM or hypervisor and schedules (allocates) resources as claimed the claim limitations are met as shown in the rejections and the rejection should be maintained at this time. Accordingly Zedlewski does teach or suggest (1) receive first protected information from a first virtual 
With respect to (1) receive first protected information from a first virtual machine of the plurality of virtual machines, and second protected information from a second virtual machine of the plurality of virtual machines, Zedlewski at col. 9, lines 23-41, teaches that “FIG. 3 illustrates a configuration of the invention in which two or more tasks 500-a, 500-b (only two are shown for simplicity), each having more than one thread Ta0, Ta1, Tb0, Tb1 (again, only two per task are shown for simplicity) run via the intermediate software layer(s) 600 and are scheduled for execution on any of a plurality of functional processor groups 101-1, 101-2, each of which includes two or more associated physical or logical processors CPU0-1, CPU1-1, CPU0-2, CPU1-2 which share, within each group, a respective resource 102-1, 102-2…”; 0058; 0075. Base on the above the claim limitation is met and the rejection should be maintained.
With respect to (2) allocating different portions of memory to the first protected information and the protected second information, Zedlewski at col. 9, lines 23-41, teaches that “FIG. 3 illustrates a configuration of the invention in which two or more tasks 500-a, 500-b (only two are shown for simplicity), each having more than one thread Ta0, Ta1, Tb0, Tb1 (again, only two per task are shown for simplicity) run via the intermediate software layer(s) 600 and are scheduled for execution on any of a plurality of functional processor groups 101-1, 101-2, each of which includes two or more associated physical or logical processors CPU0-1, CPU1-1, CPU0-2, CPU1-2 which share, within each group, a respective resource 102-1, 102-2…”; 0058; 0075. Accordingly each task is allocated its own memory space and for this reason the claim limitation is met and the rejection should be maintained.
With respect to (3) obfuscating data paths between first protected information and the protected second information and their allocated memory such that unauthorized systems do not have access to the data paths, Zedlewski at col. 12, lines 15-25, further teaches that “Another advantage is that the system provides complete isolation of a VM from other software entities in the system (in particular, from other VMs) if desired.  Because such a VM (and thus the user of applications running in the VM) cannot usually detect the presence of the VMM, the VMM and the VM may be viewed as together forming a single virtual computer.” Accordingly Zedlewski does isolate or block data from one VM to another VM and for this reason the claim limitation is met and the rejection should be maintained. 
Applicant further argues that dependent claims 2-7, 9-13 and 15-20 depend from their respective base claims 1, 8 and 14 and are allowable by virtue of their dependency from their respective base claims.
In response Examiner respectfully disagrees and submits that these claims are neither allowable by virtue of the dependency from their respective base claims nor for their own individually recited features contained therein.
In view of the foregoing, it is Examiner’s position that claim 1-20 are software per se and not patentable over the references of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,405,931 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 8 and 15 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claims 1, 8 and 14 of the current application. 
Claim 4 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 6 of the current application
Claim 7 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 4 of the current application
Claim 7 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 10 of the current application
Claim 4 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 12 of the current application
Claim 6 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 13 of the current application
Claims 7 and 19 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 17 of the current application
Claim 16 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 19 of the current application
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-22 of US. Patent No. 9,405,931 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 9,405,931 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Lack of Algorithm:
Claim 1 recites in pertinent parts “… obfuscate a first data path…..; “… obfuscate second data path…”; “…to prevent unauthorized….”
Claim 8 recites in pertinent parts: “… obfuscate a first data path…..; “… obfuscate second data path…”; “…to prevent unauthorized….”
Claim 14 recites in pertinent parts: “… obfuscating a first data path…..; “… obfuscating second data path…”; “…to prevent unauthorized….”
Claims 3, 9 and 16, recites in pertinent part: “…has completed…” 
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)
NEW MATTER
Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 4 recites “time-multiplex the plurality of resources….” However, the specification does not describe time-multiplex as claimed. Written description requirement for generic claims is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if claim is supported by specification, language of specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed, and appearance of mere indistinct words in specification or claim does not satisfy that requirement; specification does not necessarily describe invention by indicating that applicant “possessed” invention as of desired filing date, since ensuring that applicant had possession of invention is one purpose of description requirement, but possession alone is not always sufficient to satisfy that requirement. (See Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zedlewski et al (hereinafter “Zedlewski”) U.S. Patent No. 7,707,578 B1in view of Macdonald et al (hereinafter “Macdonald”) U.S. Patent Application Publication No. 2009/0316889 A1

As per claims 1, 8 and 14, Zedlewski discloses a protected information transmission system, comprising:
at least one hardware device (see fig. 7 and associated text);
at least one virtual machine device that includes a plurality of virtual machines coupled to the at least one hardware device (see fig. 7, which discloses virtual system hardware 501-1, virtual system hardware 501-2, system hardware 100, console 300, coupled to the system Hardware 100);
a processing system coupled to the at least one virtual machine device and the at least one hardware device (see fig. 7, which discloses virtual system hardware 501-1, virtual system hardware 501-2, system hardware 100, console 300, coupled to the system Hardware 100); and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a hypervisor that is configured to:
receive first protected information from a first virtual machine of the plurality of virtual machines, and second protected information from a second virtual machine of the plurality of virtual machines (see figs. 3 and 6; col. 9, lines 23-41, which discloses that “FIG. 3 illustrates a configuration of the invention in which two or more tasks 500-a, 500-b (only two are shown for simplicity), each having more than one thread Ta0, Ta1, Tb0, Tb1 (again, only two per task are shown for simplicity) run via the intermediate software layer(s) 600 and are scheduled for execution on any of a plurality of functional processor groups 101-1, 101-2, each of which includes two or more associated physical or logical processors CPU0-1, CPU1-1, CPU0-2, CPU1-2 which share, within each group, a respective resource 102-1, 102-2…”; 0058; 0075);
allocate a first portion of the memory system for the first protected information (see figs. 3 and 6; col. 9, lines 23-41, which discloses that “FIG. 3 illustrates a configuration of the invention in which two or more tasks 500-a, 500-b (only two are shown for simplicity), each having more than one thread Ta0, Ta1, Tb0, Tb1 (again, only two per task are shown for simplicity) run via the intermediate software layer(s) 600 and are scheduled for execution on any of a plurality of functional processor groups 101-1, 101-2, each of which includes two or more associated physical or logical processors CPU0-1, CPU1-1, CPU0-2, CPU1-2 which share, within each group, a respective resource 102-1, 102-2…”; 0058; 0075);
obfuscate a first data path for the first protected information to the first portion of the memory system to prevent unauthorized systems from accessing the first protected information during transmission the first protected information on the first data path (col. 12, lines 15-25, further teaches that “Another advantage is that the system provides complete isolation of a VM from other software entities in the system (in particular, from other VMs) if desired.  Because such a VM (and thus the user of applications running in the VM) cannot usually detect the presence of the VMM, the VMM and the VM may be viewed as together forming a single virtual computer.”) 
allocate a second portion of the memory system for the second protected information (see fig. 3 and 6; col. 9, lines 23-41, which discloses that “FIG. 3 illustrates a configuration of the invention in which two or more tasks 500-a, 500-b (only two are shown for simplicity), each having more than one thread Ta0, Ta1, Tb0, Tb1 (again, only two per task are shown for simplicity) run via the intermediate software layer(s) 600 and are scheduled for execution on any of a plurality of functional processor groups 101-1, 101-2, each of which includes two or more associated physical or logical processors CPU0-1, CPU1-1, CPU0-2, CPU1-2 which share, within each group, a respective resource 102-1, 102-2…”; 0058; 0075); and 
obfuscate a second data path for the second protected information to the second portion of the memory system to prevent unauthorized systems from accessing the second protected information during transmission of the second protected information on the second data path (col. 12, lines 15-25, further teaches that “Another advantage is that the system provides complete isolation of a VM from other software entities in the system (in particular, from other VMs) if desired.  Because such a VM (and thus the user of applications running in the VM) cannot usually detect the presence of the VMM, the VMM and the VM may be viewed as together forming a single virtual computer.”)
Alternatively Macdonald discloses a protected information transmission system, comprising:
allocate a first portion of the memory system for the first protected information and obfuscate a first data path for the first protected information to the first portion of the memory system to prevent unauthorized systems from accessing the first protected information during transmission of the first protected information on the first data path (see abstr., which discloses that “During execution, the protected memory segment is instantiated, a region of memory is dynamically allocated to hold the protected memory segment, and content of the secure data is written thereto.  The protected memory segment is generally a data store that conditionally limits access thereto utilizing hardware-based rules, thereby guarding the content against exposure to unauthorized systems and to attackers”; 0032)
allocate a second portion of the memory system for the second protected information and obfuscate a second data path for the second protected information to the second portion of the memory system to prevent unauthorized systems from accessing the second protected information during transmission of the second protected information on the second data path (see abstr., which discloses that “During execution, the protected memory segment is instantiated, a region of memory is dynamically allocated to hold the protected memory segment, and content of the secure data is written thereto.  The protected memory segment is generally a data store that conditionally limits access thereto utilizing hardware-based rules, thereby guarding the content against exposure to unauthorized systems and to attackers”; 0032)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Zedlewski and incorporate the system comprising allocate a first portion of the memory system for the first protected information and obfuscate a first data path for the first protected information to the first portion of the memory system to prevent unauthorized systems from accessing the first protected information during transmission of the first protected information on the first data path; allocate a second portion of the memory system for the second protected information and obfuscate a second data path for the second protected information to the second portion of the memory system to prevent unauthorized systems from accessing the second protected information during transmission of the second protected information on the second data path in view of the teachings of Macdonald in order to ensure performance efficiency 

As per claims 2 and 15, Zedlewski further discloses the system, wherein hypervisor is configured to:
allocate a plurality of resources of the processing system for each of the first protected information and the second protected information (col. 9, lines 23-41)

As per claims 3, 9 and 16, Zedlewski further discloses the system, wherein the allocating the plurality of resources of the processing system includes:
a first state of the processing system when a first time slice associated with the first protected information has completed (col. 4, lines 27-41); and
restoring a second state of the processing system when a second time slice associated with the second protected information is about to run (col. 4, lines 27-41).

As per claims 4, 10 and 17, Zedlewski further discloses the system, wherein the hypervisor is configured to:
time-multiplex the plurality of resources of the processing system between the first virtual machine and the second virtual machine so that the first virtual machine has full access to each of the plurality of resources of the processing system for a plurality of first time periods, and the second virtual machine has full access to each of the plurality of resources of the processing system for a plurality of second time periods that are different from each of the plurality of first time periods (col. 1, lines 42-50).

As per claims 5, 11 and 18, Zedlewski further discloses the system, wherein the hypervisor is configured to:
save a state of the processing system at the end of a subset of the plurality of first time periods (col. 4, lines 27-41; col. 9, lines 23-41); and
restore the state of the processing system at the end of a subset of the plurality of second time periods (col. 4, lines 27-41; col. 9, lines 23-41).

As per claims 6, 12 and 19, Zedlewski further discloses the system, wherein the hypervisor is configured to:
prioritize the first virtual machine and the second virtual machine over a third virtual machine of the plurality of virtual machines, wherein the prioritization is based upon the first virtual machine and the second virtual machine providing protected information, and the third virtual machine providing non-protected information (col. 4, lines 41-50).

As per claims 7, 13 and 20, Zedlewski failed to explicitly disclose the system, wherein the obfuscating the first data path provides the first data path that is accessible only to authenticated subsystems, and wherein obfuscating the second data path provides the second data path that is accessible only to authenticated subsystems
Macdonald discloses the system, wherein sequestering the first data path provides the first data path that is accessible only to authenticated subsystems, and wherein obfuscating the second data path provides the second data path that is accessible only to authenticated subsystems (0032)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Zedlewski and incorporate the system wherein obfuscating the first data path provides the first data path that is accessible only to authenticated subsystems, and wherein obfuscating the second data path provides the second data path that is accessible only to authenticated subsystems in view of the teachings of Macdonald in order to ensure performance efficiency 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 10, 2021